DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/2/2022 has been entered.
 
Drawings
Drawing filed 11/12/2021 contain new matter. As a result, said drawings are not entered. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “fourth peripheral seal” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The drawings filed 8/3/2020 are considered new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vangeldal-Nielsen (US 6,702,461) in view of Sanni et al. (US 3,510,054), Furuta et al. (JP 11147542) and Weder et al. (6,185,903).
Regarding claim 1, Vangedal-Nielsen discloses a packaged solid food product in liquid comprising: a solid food product in a liquid (Fig. 13-17, 80); a package comprising a plurality of liquid-passage openings (Fig. 14; col. 18, ll. 38-54); and wherein the package comprising a plurality of liquid-passage openings comprises front and rear panels sealed together at peripheral edges by at least three peripheral seals (Figs. 14-17); and wherein the plurality of liquid-passage openings are adapted to drain the liquid from the package (col. 18, ll. 38-54). See Figs. 14-17. Vangedal-Nielsen also discloses a line (74) having a sinusoidal (wave) shape and a removable portion (col. 18, ll. 38-54). Vangedal-Nielsen does not disclose a line of weakness, an interior seal, or a first tear-initiation as claimed.
Sanni, which is drawn to a package, discloses a line of weakness (30, 30’) having a sinusoidal (wave) shape in each front and rear panel which are substantially coincident and extend laterally the width of each panel; a continuous interior seal (46) positioned between the lines of weakness which seals the front panel to the rear panel and extends laterally the width of the panels; and a first removable portion (at 36) which separates at the first lines of weakness and creates a plurality of liquid-passage openings (50); and wherein the plurality of liquid-passage openings is formed by the portion of the lines of weakness below the continuous internal seal (Fig. 4). See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a line of weakness and an interior seal, as disclosed by Sanni, on the bag of Vangedal-Nielson in order to facilitate the detachment of the removable portion, and to better control the drainage of the liquid and prevent any unwanted damage to the bag at the drainage points of the bag. 
Furuta, which is drawn to a package, discloses a first tear-initiation feature (6’) positioned below lines of weakness (7): and a second removable portion (at 7’) which separates at the tear-initiation feature to create a singular opening when a first removable portion has been removed from the package. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a first tear-initiation feature, as disclosed by Furuta, on the package of Vangedal-Nielsen in order to completely open the package if desired. 
Moreover, in the case that Vangedal-Nielsen does not disclose a sinusoidal shape; Weder, which is also drawn to a package, discloses using various lines of weakness that include a sinusoidal shape. See Figs. 2C. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the line of weakness of Vangedal-Nielsen be in a sinusoidal shape, as disclosed by Weder, in order to facilitate the continuous and smooth tearing of the line of weakness. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use such a shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 2, the lines of weakness are continuous, insofar as claimed. 
Regarding claim 3, the lines of weakness are intermittent. See Fig. 1.  
Regarding claim 4, the tear-initiation feature is a notch in a peripheral edge of the package. See Furuta, Fig. 2.
Regarding claim 5, Vangedal-Nielsen, as modified above, discloses what can be a second tear-initiation feature (6). See Furuta, Fig. 2. 
Regarding claim 7, the tear-initiation feature is a second line of weakness (7’) in each front and rear panel which are substantially coincident. See Furuta, Fig. 2.
Regarding claim 8, Vangedal-Nielsen does not disclose a heat seal. Sanni discloses at least three peripheral seals that are each a heat seal. See col. 2, ll. 27-30. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to heat seal the peripheral seals of Vangedal-Nielsen in order to create the bag.   
Regarding claim 9, the continuous interior seal is a heat seal. See Sanni; col. 2, ll. 20-25.
Regarding claims 10-12 and 14, Vangedal-Nielsen, as modified above, sufficiently discloses the claimed invention. Additionally in regards to claims 10 and 11, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have such shapes, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 15, Vangedal-Nielsen does not disclose the materials claimed. Furuta discloses panels comprises a film having a barrier layer formed from a material selected from the group consisting of polyimide, ethylene vinyl alcohol copolymer, polyvinyl chloride, polyvinylidene chloride, glass, metal foil, metal oxide coated film, thermoplastic polyurethane, polyethylene terephthalate copolymer and combinations thereof. See f[0016]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the materials as disclosed by Furuta for the panels of Vangedal-Nielsen in order to have a strong yet flexible package. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to such materials in order to have a strong yet flexible package since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 16, Vangedal-Nielsen discloses the package can have a fourth peripheral seal. See Figs. 14-17. 
Regarding claim 18, Vangedal-Nielsen, as modified above, discloses the claimed invention except for the burst strength. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed burst strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 19, Vangedal-Nielsen does not disclose a standing configuration. Furuta discloses the package having a stand-up pouch configuration. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a peripheral edge of Vangedal-Nielsen for that of Furuta’s in order to allow the bag to stand alone.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vangedal-Nielsen, Sanni et al., Furuta et al., and Weder et al. as applied above in further view of Gates (US D464,257).
Regarding claim 6, Vangedal-Nielsen does not disclose the second tear-initiation feature as claimed. Gates, which is drawn to a package, discloses a liquid dispensing package a second tear-initiation feature that comprises a notch in a peripheral edge of the package opposite a first tear-initiation feature. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a second tear-initiation feature, as disclosed by Gates, in order to facilitate tearing the bag from either side. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vangedal-Nielsen, Sanni et al., Furuta et al., and Weder et al. as applied above in further view of Bentz (US 2017/0190492).
Regarding claim 2, in the case that Vangedal-Nielsen, as modified above, does not disclose the lines of weakness being continuous, Bentz discloses such lines of weakness. See ¶[0052]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the lines of weakness of Vangedal-Nielsen, as modified above, be continuous, as disclosed by Bentz, in order to facilitate tearing. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vangedal-Nielsen, Sanni et al., Furuta et al., and Weder et al. as applied above in further view of Stanley et al. (US 2013/0294711).
Regarding claim 17, Vangedal-Nielsen does not disclose the seal strength as claimed. Stanley, which is drawn to a package, discloses seals each having a seal strength of at least 772 N/m (2 kg/in). See ¶[0137]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the seals of Vangedal-Nielsen have the strength as disclosed by Stanley in order to have a strong seal. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed seal strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but are not persuasive. Applicant should note that drawings filed 11/12/2021, 5/4/2021 and 8/3/2020 are not entered as they contain new matter. In response to applicant’s arguments pertaining to the drawings, the drawings must show every feature of the invention specified in the claims. As such, the cited drawings are not entered. 
In response to applicant’s argument that someone of ordinary skill in the art would not modify Vangedal-Nielsen in view of Sanni - the Office respectfully disagrees. Both Vangedal-Nielsen and Sanni are drawn to bags for food products (regardless of the type of food) that comprise a removable portion that creates passages when removed. See Vangedal-Nielsen, Fig. 14; col. 18, ll. 44-54; and Sanni, Figs. 1-4. 
As the primary reference, Vangedal-Nielsen discloses a removable portion (at 74), but does not disclose a line of weakness and seal. See col. 18, ll. 38-54; and Fig. 14. Sanni, which again is drawn to a food bag with a removable portion, discloses a line of weakness (30) and seal (46). It continues to be the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a line of weakness and an interior seal, as disclosed by Sanni, on the bag of Vangedal-Nielson. Such a configuration would, first, facilitate the detachment of the removable portion. Second, the seal can better control the drainage of the substance leaving the bag. And third, the seal can prevent any unwanted damage to the bag at the drainage points (e.g. Sanni; Fig. 4, at 30’) of the bag. Adding the seal would prevent more substances from contacting the drainage points and potentially breaking them. Finally, the seal can prevent additional damage to the drainage points during the tear process.
Applicant goes on to argue that Vangedal-Nielson discloses cutting the bag at various levels, and thus cannot add a seal and line of weakness - the Office respectfully disagrees. Even with a seal and line of weakness the opening of Vangedal-Nielson can still be cut at various levels. Adding a seal and line of weakness would not prevent a user from cutting the opening at various levels if desired. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734